ANN WALSH BRADLEY, J.
¶ 106. {concurring in part, dissenting in part). I agree with the majority that the circuit court did not erroneously exercise its discretion when it enlarged the time for National Union to file an answer. I further agree with the majority's determination that the plaintiffs may maintain a direct action claim against National Union under Wis. Stat. *311§ 632.24. Finally, I agree with the majority that Wenham, a corporate officer, may be held personally liable for negligent acts committed within the scope of his corporate duties.1
¶ 107. I part ways with the majority, however, when it applies public policy considerations to preclude liability against Wenham at this early stage in the circuit court proceedings. The majority's justification for remoteness based on time and distance is unsupportable in fact and in law. Further, I conclude that the facts are not sufficiently developed at this stage to determine whether Wenham's negligence was too remote from the cause of the accident to impose liability. Accordingly, I respectfully dissent.
I
¶ 108. In this case, the relevant allegation against Wenham is that he negligently approved a route that was both illegal and unsafe. It was illegal because it could not be completed within federal hours of service requirements, and it was unsafe because it permitted the driver no time to rest.
¶ 109. The implications of this case extend well beyond Wenham. The implications likewise extend be*312yond the plaintiffs, who sustained permanent and severe injuries in the accident. This case has implications for all of us who make use of the highways and byways of this state and assume that truck drivers are assigned routes that comply with federal safety regulations.
¶ 110. For the purposes of its public policy analysis, the majority assumes — as it must — that Wenham's approval of the illegal route was negligent.2 Majority op., ¶ 93. It sets forth the general rule that negligence is a question for the fact finder. Id., ¶ 92. It also recognizes an exception to the general rule: "when the facts are not complex and the relevant public policy questions have been fully presented, this court may determine whether public policy precludes liability before trial." Id. Relying on the fact that several depositions have been conducted,3 the majority contends that the relevant facts of this case are "sufficiently developed" and "not particularly complex." Id., ¶ 93. Ultimately, the majority concludes that, as a matter of public policy, this case should not be tried by a jury. Id., ¶ 103.
¶ 111. The reason given by the majority is that Wehman's negligence is too remote in time, distance, and cause. Id., ¶ 96. In particular, the majority relies on *313the following facts: (1) the route Wenham approved was designed at least a year and a half prior to the accident, id., ¶ 97; (2) Bestway is incorporated in Georgia and Wenham's office is in Ohio, whereas the accident occurred in Wisconsin, id., ¶ 99; and (3) the driver of the truck was under the influence of prescription medications at the time of the accident, id., ¶ 100.4
II
¶ 112. This court has cautioned against taking liability determinations away from the jury by the application of public policy factors. We have stated that "cases in which a causally negligent tortfeasor is relieved of liability on judicial public policy grounds are infrequent and present unusual and extreme considerations." Roehl Transp., Inc. v. Liberty Mut. Ins. Co., 2010 WI 49, ¶ 141, 325 Wis. 2d 56, 784 N.W.2d 542; Butler v. Advanced Drainage Sys., 2006 WI 102, ¶ 19, 294 Wis. 2d 397, 717 N.W.2d 760. It is only when it would "shock the conscience of society to impose liability" that the court should intervene. Pawlowski v. Am. Fam. Mut. Ins. Co., 2009 WI 105, ¶ 62, 322 Wis. 2d 21, 777 N.W.2d 67.
¶ 113. The majority's time-based justification for remoteness cannot be supported. Wisconsin statutes and case law recognize that a tortious act may cause an injury at some later date, and that the tortfeasor can be held liable for the non-immediate consequences of his *314actions — well beyond the year-and-a-half at issue here.5 Additionally, Wisconsin has adopted what is known as the "discovery rule," under which the statute of limitations for tort claims begins to run on the date that the injured party discovers or should have discovered the injury. Hansen v. A.H. Robins Co., Inc., 113 Wis. 2d 550, 335 N.W.2d 578 (1983). The discovery rule embodies Wisconsin's public policy — that a break in time between a negligent act and an injury need not preclude an injured plaintiffs recovery. The majority's determination that the year-and-a-half interval between the negligence and the injury renders Wenham's negligence too remote to permit liability is unsupportable in fact and law.
¶ 114. Similarly, the majority's contention that remoteness in space warrants application of the public policy factors to preclude liability is a non-starter. Best-way is engaged in a national business that sends drivers to many different states. Under those circumstances, Wenham can expect that his negligent approval of an illegal route may produce direct consequences in remote locations. I see no relevant distinction between an accident in Georgia (where Bestway is incorporated) or Ohio (where Wehman keeps an office) and the accident that did occur in Wisconsin, across several borders.
¶ 115. In this case, the real questions revolve around causation. The legal cause question is whether *315Wenham's negligent approval of an illegal route that was unsafe because it would not permit the driver an opportunity to rest was sufficiently remote from the accident that it would "shock the conscience of society to impose liability." Pawlowski, 322 Wis. 2d 21, ¶ 62. There also remain factual questions about causation. Such questions generally are "for the jury unless the facts are so clear that reasonable persons could not differ on the question." Stewart v. Wulf 85 Wis. 2d 461, 469, 271 N.W.2d 79 (1978).
¶ 116. The majority foregoes factual development and short-circuits a jury determination. It appears to find that Wearing's use of prescription medication was the factual cause of the accident and that Wearing's use of prescription medication was unrelated to the illegal route he was driving. See majority op., ¶ 100. It implies that any violation of safety standards "probably did not have an effect on this crash." Id.
¶ 117. When I search the record and the depositions relied upon by the majority, I conclude that the facts are not so clear. Instead, I determine that many factual questions remain.
¶ 118. The majority bases its finding of fact that Wearing's use of prescription medication was the factual cause of the accident on a single sentence contained within an investigator's four-page report. See id. When I review the report, I conclude that it is significantly more ambiguous than the majority contends.
¶ 119. A blood sample was drawn from Wearing immediately after the accident, and it was later analyzed by an analyst at the Wisconsin State Crime Laboratory. The blood was found to contain Oxycodone, Diazepam, Nordiazepam, Caffeine, and Tocopheral (Vitamin E).
*316¶ 120. According to the investigator's report, the analyst said "she would not use the word 'impaired' in any testimony she would give" regarding the drug levels in Wearing's blood:
[The analyst] told me that Diazepam and Nordiazepam are basically the same drug and can be considered as one when looking at the levels of it in the blood. [The analyst] said she would not use the word "impaired" in any testimony she would give regarding these blood levels. She said she would testify that these drugs are central nervous system depressants and at these levels in a person's blood would cause an increase in drowsiness and have a general sedating effect on the person. [The analyst] told me that the amount of Oxycodone in Wearing's blood was slightly above normal therapeutic levels, but she would need to know more about the amounts taken and the timeframe that they were taken in before making a more definitive statement about this. She said that the levels of Diazepam/Nordiazepam were slightly below normal therapeutic levels, but again provided the same caveat regarding the dosage and timeframe in which the drug was taken.
Ultimately, the investigator concluded that the accident "was caused by driver error on the part of Wearing."
¶ 121. It is likewise unclear from this record that Wearing's prescription drug use was unrelated to the illegal route. Wearing stated that he developed back pain in May of 2003, three years after he began driving routes for Bestway, and that he had been prescribed the three medications he was taking at the time of the accident for his pain.
¶ 122. In his deposition, Wearing explained that Bestway's routes required him to mark his unloading time as off-duty, a practice that violates federal safety regulations: "I would have to mark my unloading time as off duty because I would run out of hours.” He stated *317that he felt tired on the day of the accident and that he has felt tired on his overnight runs.
¶ 123. It may be that Wearing's fatigue and back pain stemmed from driving an illegal route that could not be completed within federal safety standards and was unsafe because it permitted Wearing no time to rest. It may he that Wenham's negligent approval of the illegal route directly contributed to the accident.
¶ 124. Once the facts are developed, reasonable minds may differ as to whether the plaintiffs' injuries are too remote from Wenham's negligence to impose liability. However, on this record, I determine that many factual questions remain. Because this case does not present "unusual and extreme circumstances" such that the application of public policy considerations is appropriate at this time, I would remand to the circuit court for trial.6 Accordingly, I respectfully concur in part and dissent in part.
¶ 125. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this concurrence/ dissent.

 See, e.g., Lobato v. Pay Less Drug Stores, 261 F.2d 406, 408-09 (10th Cir. 1958) ("It is the general rule that if an officer or agent of a corporation directs or participates actively in the commission of a tortious act or an act from which a tort necessarily follows or may reasonably be expected to follow, he is personally liable to a third person for injuries proximately resulting therefrom. But merely being an officer or agent of a corporation does not render one personally liable for a tortious act of the corporation."); see also Escude Cruz v. Ortho Pharmaceutical Corp., 619 F.2d 902, 907 (1st Cir. 1980); Wilson v. McLeod Oil Co., 398 S.E.2d 586 (N.C. 1990).


 Although the majority asserts that it is assuming that Wenham was negligent and that his negligence was a cause of the injury, it undermines this assertion by referring to his "alleged" negligence and by minimizing the allegations against Wenham. It likewise undermines this assertion by questioning whether Wearing's drug use was foreseeable. The majority cannot have it both ways. It cannot assume negligence for the sake of applying the public policy factors, but then assert that the public policy factors limit liability because, in its assessment, it has questions about whether Wenham was negligent.


 It appears that the record does not contain complete copies of the depositions. Rather, it contains only excerpts.


 The majority also asserts that Wenham never met or directly supervised Wearing, the driver of the truck. Majority op., ¶ 96. This assertion is a red herring. The relevant allegation here is that Wenham negligently approved the illegal and unsafe route that Wearing was driving, not that Wenham negligently trained or supervised Wearing.


 See, e.g., Wis. Stat. § 893.89 (permitting a cause of action for injury resulting from improvement to real property when the injury occurs and the action commences within 10 years of the improvement); Zielinski v. A.P. Green Indus. Inc., 2003 WI App 85, 263 Wis. 2d 294, 661 N.W.2d 491 (plaintiff was allowed to maintain a lawsuit alleging that exposure to asbestos in 1957-1963 resulted in a 1999 diagnosis of mesothelioma).


 I also conclude that the business judgment rule, cited by the majority at ¶ 101, is irrelevant to a public policy analysis. As the majority acknowledges, the business judgment rule circumscribes an officer's liability to the company's shareholders, not to third parties, and therefore does not immunize a corporate executive from liability for his negligence. Id., ¶ 102.